ADKINS, Justice.
This is a petition seeking review of a decision of the District Court of Appeal, Second District, reported at 390 So.2d 79 (Fla. 2d DCA 1980), which conflicts with the decision in City of Opa-Locka v. Buckress Land Company, 247 So.2d 339 (Fla. 3rd DCA 1971).
The issue presented is whether a court may award prejudgment interest against a tax collector in favor of a taxpayer in the absence of any specific statute authorizing such an award. In the instant case, the court refused to make such an award; in Opa-Locka, supra, the court made such an award.
We approve the decision below and adopt it as our own. City of Opa-Locka v. Buckress Land Company is overruled.
It is so ordered.
SUNDBERG, C. J., and BOYD, OVER-TON and McDONALD, JJ., concur.